DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 8/31/2021, 7/27/2021, 6/25/2021, 4/16/2021, 2/18/2021 and 2/2/2021 were filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Specification
 	The abstract and title are consistent with the requirements set forth in the MPEP 608.01(b) and 606, respectively. 	                                          Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 and 5-17 of U.S. Patent No. 10,971,451.  	Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the current application is broader and anticipated by claim 16 of patent no. 10,971,451. 	Claim 1 of the current application is also obvious over claim 1 of patent no. 10,971,451 because the interconnect structure of claim 1 of patent no. 10,971,451 is narrower than the interconnect structure of claim 1 being used in an electronic device which is not recited in claim 1 of the patent no. 10,971,451. However, it would be obvious to one of ordinary skill in the art to use the interconnect structure in an electronic device to produce an electronic device that takes advantage of the properties of the interconnect structure.
              Current Application
               Patent No. 10,971,451
1. An electronic device comprising: a substrate; and an interconnect structure on the substrate, the interconnect structure including a dielectric layer, a conductive wiring, and a cap layer, wherein 



the cap layer is on at least one surface of the conductive wiring, the cap layer includes nanocrystalline graphene, the nanocrystalline graphene includes nano-sized crystals, 





wherein a ratio of carbon having an sp.sup.2 bonding structure to total carbon in the nanocrystalline graphene is in a range from about 50% to about 99%, the nanocrystalline graphene comprises hydrogen of 1 at % to 20 at %, and a density of the nanocrystalline graphene is 1.6 g/cc to 2.1 g/cc.14. The electronic device of claim 1, wherein an upper surface of the dielectric layer is level with an upper surface of the conductive wiring, a lower surface of the cap layer, or both the upper surface of the conductive wiring and the lower surface of the cap layer.
16. An electronic device comprising: a substrate; and an interconnect structure on the substrate, the interconnect structure including a dielectric layer, a conductive wiring, and a cap layer, 


the cap layer on at least one surface of the conductive wiring, the cap layer including nanocrystalline graphene, the nanocrystalline graphene including nano-sized crystals, 
an upper surface of the dielectric layer being level with an upper surface of the conductive wiring, a lower surface of the cap layer, or both the upper surface of the conductive wiring and the lower surface of the cap layer, 
wherein a ratio of carbon having an sp.sup.2 bonding structure to total carbon in the nanocrystalline graphene is in a range from about 50% to about 99%, the nanocrystalline graphene comprises hydrogen of 1 at % to 20 at %, and a density of the nanocrystalline graphene is 1.6 g/cc to 2.1 g/cc.
1. An electronic device comprising: a substrate; and an interconnect structure on the substrate, the interconnect structure including a dielectric layer, a conductive wiring, and 
a cap layer, wherein the cap layer is on at least one surface of the conductive wiring, 
the cap layer includes nanocrystalline graphene, the nanocrystalline graphene includes nano-sized crystals, 




wherein a ratio of carbon having an sp.sup.2 bonding structure to total carbon in the nanocrystalline graphene is in a range from about 50% to about 99%, the nanocrystalline graphene comprises hydrogen of 1 at % to 20 at %, and a density of the nanocrystalline graphene is 1.6 g/cc to 2.1 g/cc.14. The electronic device of claim 1, wherein an upper surface of the dielectric layer is level with an upper surface of the conductive wiring, a lower surface of the cap layer, or both the upper surface of the conductive wiring and the lower surface of the cap layer.
1. An interconnect structure comprising: a dielectric layer 
a cap layer on at least one surface of the conductive wiring, 
the cap layer including nanocrystalline graphene, the nanocrystalline graphene including nano-sized crystals, an upper surface of the dielectric layer being level with an upper surface of the conductive wiring, a lower surface of the cap layer, or both the upper surface of the conductive wiring and the lower surface of the cap layer, 
wherein a ratio of carbon having an sp.sup.2 bonding structure to total carbon in the nanocrystalline graphene is in a range from about 50% to about 99%, the nanocrystalline graphene comprises hydrogen of 1 at % to 20 at %, and a density of the nanocrystalline graphene is 1.6 g/cc to 2.1 g/cc.
2. The electronic device of claim 1, wherein the nano-sized crystals have a size of about 0.5 nm to about 100 nm.
2. The interconnect structure of claim 1, wherein the nano-sized crystals have a size of about 0.5 nm to about 100 nm.
3. The electronic device of claim 1, wherein the conductive wiring includes one of a metal, a metal alloy, or a combination thereof.
5. The interconnect structure of claim 1, wherein the conductive wiring includes one of a metal, a metal alloy, or a combination thereof.
4. The electronic device of claim 1, further comprising: 
a barrier layer, wherein the barrier layer covers the conductive wiring.
17. The electronic device of claim 16, wherein the interconnect structure further includes 
a barrier layer, and the barrier layer covers the conductive wiring in the at least one trench.6. The interconnect structure of claim 1, further comprising: a barrier layer, wherein the barrier layer covers the conductive wiring in the at least one trench.
5. The electronic device of claim 4, wherein the barrier layer exposes an upper surface of the conductive wiring.
7. The interconnect structure of claim 6, wherein the barrier layer exposes the upper surface of the conductive wiring. 
6. The electronic device of claim 5, wherein the cap layer covers the upper surface of the conductive wiring.
8. The interconnect structure of claim 7, wherein the cap layer covers the upper surface of the conductive wiring.
7. The electronic device of claim 6, 
wherein the cap layer covers an upper surface of the barrier layer around the conductive wiring.
9. The interconnect structure of claim 8, 
wherein the cap layer covers the upper surface of the barrier layer around the conductive wiring.
8. The electronic device of claim 7, 
wherein the cap layer covers an upper surface of the dielectric layer around the barrier layer.
10. The interconnect structure of claim 9, 
wherein the cap layer covers the upper surface of the dielectric layer around the barrier layer.
9. The electronic device of claim 6, further comprising: a metal-containing layer between the conductive wiring and the cap layer.
11. The interconnect structure of claim 8, further comprising: a metal-containing layer between the conductive wiring and the cap layer.
10. The electronic device of claim 6, 
wherein the cap layer includes a first cap layer and a second cap layer, the first cap layer covers the upper surface of the conductive wiring, and the second cap layer is between the conductive wiring and the barrier layer.
12. The interconnect structure of claim 8, 
wherein the cap layer includes a first cap layer and a second cap layer, the first cap layer covers the upper surface of the conductive wiring, and the second cap layer is between the conductive wiring and the barrier layer.
11. The electronic device of claim 6, 
wherein the cap layer includes a first cap layer and a second cap layer, the first cap layer covers the upper surface of the conductive wiring, and the second cap layer covers outer surfaces of the barrier layer.
13. The interconnect structure of claim 8, 
wherein the cap layer includes a first cap layer and second cap layer, the first cap layer covers the upper surface of the conductive wiring, and the second cap layer covers outer surfaces of the barrier layer 
12. The electronic device of claim 4, wherein the barrier layer covers an entire surface of the conductive wiring.
14. The interconnect structure of claim 6, wherein the barrier layer covers an entire surface of the conductive wiring.
13. The electronic device of claim 12, 
wherein the cap layer includes: 
a first cap layer covering an upper surface of the barrier layer; and a second cap layer covering one or more outer surfaces of the barrier layer.
15. The interconnect structure of claim 14, wherein the cap layer includes a first cap layer and a second cap layer, 

a first cap layer covering an upper surface of the barrier layer; and a second cap layer covering one or more outer surfaces of the barrier layer 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NDUKA E OJEH whose telephone number is (571)270-0291. The examiner can normally be reached M-F; 9am - 5pm..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NDUKA E OJEH/Primary Examiner, Art Unit 2892